Citation Nr: 1510625	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a depressive disorder.

7.  Entitlement to service connection for alcoholism.

8.  Entitlement to service connection for a right leg disability.

9.  Entitlement to service connection for a neck disability.

10.  Entitlement to service connection for a rash.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from April 2 to July 2, 1980, and from June 6 to September 3, 1983; she also served in the Washington State Air National Guard from 1979 to 2005, including periods of active duty for training (ACDUTRA).  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The July 2012 Statement of the Case and the February 2014 Supplemental Statement of the Case treated the issues of whether new and material evidence was received to reopen claims for PTSD, a low back disability, and hypertension as if new and material evidence had been received and denied the claims on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen these claims, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  With respect to the claims for service connection for a neck disability and for a rash, these claims were addressed in the September 2010 rating decision as new and material issues but were addressed in the July 2012 Statements of the Case and the February 2014 Supplemental Statement of the Case on a de novo basis.  Because a May 2006 statement from the Veteran can be construed as a notice of disagreement to the denial of these issues in a March 2006 rating decision, these issues have not been finally adjudicated and will be addressed on a de novo basis.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in September 2014, and a transcript of the hearing is of record.

The issue of entitlement to service connection for a left shoulder disability has been raised by the record at the Veteran's September 2014 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for PTSD, depression, alcoholism, a left leg disability, a neck disability, and a rash, as well as the reopened claims for entitlement to service connection for a low back disability and for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The original claim of service connection for a low back disability was denied by rating decision in November 2006.  The Veteran was notified of the denial later in November 2006 and did not timely appeal, and no new and material evidence was received by VA during the appeal period.

2.  Evidence received since the November 2006 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

3.  The original claim of service connection for hypertension was denied by rating decision in November 2006.  The Veteran was notified of the denial later in November 2006 and did not timely appeal, and no new and material evidence was received by VA during the appeal period.

4.  Evidence received since the November 2006 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The unappealed November 2006 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. 
§ 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since November 2006 to reopen the claim of entitlement to service connection for a low back disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The unappealed November 2006 rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. 
§ 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

4.  Evidence submitted since November 2006 to reopen the claim of entitlement to service connection for hypertension is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for a back disability.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks to reopen claims of service connection for a low back disability and for hypertension.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a low back disability and hypertension as a result of service.  

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A November 2006 rating decision denied entitlement to service connection for a low back disability and for hypertension because the Veteran did not have a low back disability or hypertension as a result of service.  The Veteran was notified of the denial later in November 2006 and she did not timely appeal.  The Veteran attempted to reopen the claims in March 2010, which was denied by rating decision in September 2009, and the Veteran timely appealed.

The evidence on file at the time of the November 2006 rating decision consisted of the Veteran's medical records, including service treatment records, dated from October 1979 to March 2005, and a September 2005 private MRI report of the Veteran's low back.   

The Veteran said in August 1994 that she had fallen at work, and back strain was noted.  It was noted on August 13, 1995, that she fell in the shower and complained of neck and back pain; the assessment was multiple contusions.  When seen on August 14, 1995, there was slight tenderness of the back with full range of motion.  The impression was status post fall, resolving.  It was reported on August 16, 1995, that the Veteran had been seen for a follow-up appointment for a head injury due to a fall in the shower.  When seen in April 2004, the Veteran said that she had been injured approximately five years before when she fell at work and hit her upper back on a shelf.  She also noted a second 
work-related fall in which she hit her head and back.  The assessments included likely degenerative changes in the lumbar spine with mild strain.

A September 2005 MRI of the lumbar spine at Providence Everett Medical Center showed minor degenerative disc bulging at L4-L5 associated with moderate facet arthropathy.  There was no disc herniation, central canal stenosis, or nerve root compromise.  

The evidence received since November 2006 consists of VA and private examination and treatment records dated from July 2007 to May 2012, a transcript of the Veteran's September 2014 hearing, and written statements from the Veteran.  

A VA low back evaluation was conducted in May 2012.  The diagnoses were degenerative disc disease of L4-S1 and facet arthropathy of the lumbar spine.  Although the examiner concluded that it was less likely as not that that the Veteran's low back disability was incurred in or caused by in-service injury because there was no mention of low back disability in medical records for August 1995, this is incorrect because it was noted on August 13, 1995, that the Veteran's complaints included low back pain.  Further, the Veteran testified in support of her low back claim in September 2014 that she has had low back problems since an injury in service.

The Board has reviewed the evidence received into the record since the November 2006 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a low back disability.  

The findings on VA evaluation in May 2012, which show continued low back disability, coupled with the Veteran's testimony of low back pain since service, are new because they have not previously been received by VA, and they are material because they relate to the element of whether the Veteran has a current low back disability that is related to service.  As such, this evidence raises a reasonable possibility of substantiating the claim for service connection for a low back disability, as this evidence bears upon one element of a claim for service connection.

With respect to the claim to reopen service connection for hypertension, there is evidence in the medical records between October 1979 and June 2005 of elevated blood pressure readings.  Hypertension was diagnosed in March 2000.  Evidence received by VA since November 2006 includes an August 2007 Disability Determination Services Report from the Arizona Department of Economic Security in which it is noted that the Veteran has a history of hypertension that was under marginal control.  The Veteran testified in September 2014 that she had had hypertension since service.  

The Board also finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for hypertension.  

The findings in August 2007, which show continued problems with hypertension, coupled with the Veteran's testimony of hypertension beginning in service are new because they have not previously been received by VA, and they are material because they relate to the element of whether the Veteran currently has hypertension that is related to service.  As such, this evidence raises a reasonable possibility of substantiating the claim for service connection for hypertension, as this evidence bears upon one element of a claim for service connection.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a low back disability is reopened; and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for hypertension is reopened; and to that extent only, the appeal is granted.


REMAND

New and material evidence has been received to reopen the claims of entitlement to service connection for a low back disability and for hypertension.  The Board finds, however, that adjudication of the reopened claims on a de novo basis is inappropriate at this juncture.  

A VA nexus opinion on the low back was obtained in May 2012.  The examiner concluded that the Veteran's low back disability was less likely than not related to service, because there was no mention of the low back in August 1995.  Similarly, the examiner opined in May 2012 that the Veteran's neck disability was less likely than not related to service injury because there was no mention of the neck in August 1995.  It does not appear, however, that the examiner reviewed the entire record.  It was reported on August 13, 1995, that the Veteran complained of neck and low back pain.  Because the VA examiner's opinions were not based upon a review of the complete record and, in fact, relied upon an inaccurate factual history, the opinions are inadequate.  Consequently, another nexus opinion is needed with regard to both claims.  

With respect to the issue of entitlement to service connection for hypertension, the Board notes that there is no nexus opinion on file despite a finding of hypertension in March 2000 and in August 2007.  There is also no nexus opinion on the issue of entitlement to service connection for a rash even though there are complaints of skin problems beginning in March 2000, with a notation by a private physician in May 2000 of a six month history of a rash.  

Moreover, although the Veteran contends that she has a left leg disability that began when she injured her neck and back in service, there is also no nexus opinion on whether the Veteran currently has a left leg disability due to service.  

With respect to the issues of entitlement to service connection for PTSD, new and material evidence was submitted within the one year appeal period of the November 2006 rating decision that denied the issue, as a July 2007 private psychological report diagnosed chronic PTSD secondary to interpersonal work stressors.  There is, however, no nexus opinion with rationale on file as to whether the Veteran has PTSD and/or depression as a result of service and, if so, whether she has alcoholism secondary to the disability.  The Board notes that in a claim for service connection for disability due to alcohol abuse filed after October 31, 1990, the law prohibits an award of VA compensation for such disability, whether the claim is based on a theory of direct or secondary service connection.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.310(a); VAOPGCPREC 11-96; VAOPGCPREC 2- 97; Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A claimant may be granted service connection for purposes of obtaining VA benefits other than compensation if entitlement to secondary service connection for drug and alcohol abuse is demonstrated pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2- 98 (Feb. 10, 1998); VAOPGCPREC 7-99 (June 7, 1999); Barela v. West, 11 Vet. App. 280 (1998).   Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), overruling Barela v. West, 11 Vet. App. 280 (1998), holds that Veterans can only recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  So compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability.  

Finally, the Board observes that the Veteran contends that the disabilities at issue are primarily due to disease or injury incurred during ACDUTRA, and there is evidence on file related to many of the Veteran's ACDUTRA and INACDUTRA service dates.  However, it is unclear if all of the service dates are on file, as there is no document of record that lists all of the Veteran's ACTDUTRA and INACDUTRA service dates.  On remand, the RO must verify the Veteran's ACDUTRA and INACDUTRA dates of service.  38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  A written list of the dates of all of the Veteran's ACDUTRA and INACDUTRA should be obtained and added to the record.

2.  Contact the Veteran and request that she identify all VA and non-VA medical providers who have treated her for any of the disabilities currently at issue since May 2012, which is the date of the most recent medical evidence on file.  All attempts to secure this evidence must be documented in the claims files.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  Give the Veteran and her representative an opportunity to respond.    

If private medical records are identified by the Veteran, the RO must make two attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If identified private medical records are not obtained, the RO must (1) inform the Veteran of the records that were not obtained, (2) inform the Veteran of the steps taken to obtain the records, and (3) inform the Veteran that the claim will be decided on the evidence of record, but that if the medical records are later submitted the claim may be readjudicated.

3.  Once the above development is complete to the extent possible, afford the Veteran a VA examination by an appropriate medical professional to determine whether she has a low back disability, a neck disability and/or a left leg disability that are/is related to service.  A copy of the claims files must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current low back, neck, or left leg disability found is caused or aggravated beyond normal progression by service, to include her periods of ACDUTRA or INACDUTRA. A complete rationale must be provided for any opinion offered.  Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  

The evaluator is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the evaluator responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.  In other words, in light of Jones v. Shinseki, 23 Vet. App. 382 (2010), the reviewer must clearly identify precisely what facts cannot be determined, [i.e.] whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

4.  Once the development is complete to the extent possible, afford the Veteran a VA examination by an appropriate medical professional to determine whether she has a rash as a result of service.  A copy of the claims files must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current rash found is caused or aggravated beyond normal progression by service, to include her periods of  ACDUTRA and INACDUTRA.  Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  A complete rationale must be provided for any opinion offered.  

The evaluator is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the evaluator responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.  In other words, in light of Jones v. Shinseki, 23 Vet. App. 382 (2010), the reviewer must clearly identify precisely what facts cannot be determined, [i.e.] whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

5.  Once the development is complete to the extent possible, afford the Veteran a VA examination by an appropriate medical professional to determine whether she has hypertension as a result of service.  A copy of the claims files must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's hypertension is caused or aggravated beyond normal progression by service, to include her periods of ACDUTRA and INACDUTRA.  Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  A complete rationale must be provided for any opinion offered.  

The evaluator is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the evaluator responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.  In other words, in light of Jones v. Shinseki, 23 Vet. App. 382 (2010), the reviewer must clearly identify precisely what facts cannot be determined, [i.e.] whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

6.  Once the development is complete to the extent possible, afford the Veteran a VA examination by an appropriate medical or mental health care professional to determine whether she has PTSD or a depressive disorder due to service.  A copy of the claims files must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current PTSD or depressive disorder is caused or aggravated beyond normal progression by service, to include her periods of  ACDUTRA and INACDUTRA.  If PTSD is diagnosed, the examiner will discuss the stressor supporting the diagnosis and discuss its relationship to service.  If the Veteran is determined to have PTSD and/or a depressive disorder due to service, the examiner will also provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that her alcoholism is secondary to the diagnosed disability.  Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  A complete rationale must be provided for any opinion offered.  

The evaluator is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the evaluator responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.  In other words, in light of Jones v. Shinseki, 23 Vet. App. 382 (2010), the reviewer must clearly identify precisely what facts cannot be determined, [i.e.] whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

7.  Notify the Veteran that it is her responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the above have been completed, the service connection issues on appeal will be readjudicated based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and her representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
AMANDA ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


